         Case 2:19-cv-03025-KSM Document 15 Filed 05/08/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRANK CAPPUCCIO, et al.,                                      CIVIL ACTION

        Plaintiffs,
                                                               NO. 19-3025-KSM
        v.

 STATE FARM FIRE & CASUALTY
 INSURANCE COMPANY,

        Defendant.


                                                 ORDER

       AND NOW, this 8th day of May, 2020, upon consideration of State Farm’s Motion to

Dismiss Count II (Doc. No. 6) and the Cappuccios’ response brief (Doc. No. 8), and for the reasons

set forth in the Memorandum, it is ORDERED that:

       (1) The Motion to Dismiss Count II (Doc. No. 6) is GRANTED.

       (2) Count II is DISMISSED WITHOUT PREJUDICE.

       (3) By May 28, 2020, Plaintiffs may, consistent with the Memorandum, file an amended

             complaint reasserting his claims with additional factual allegations to support Count

             II. If Plaintiffs fail to timely file an amended complaint, the case will proceed on Count

             I of the Complaint, see Doc. No. 1.

                                                       /s/KAREN SPENCER MARSTON
                                                       _____________________________
                                                       KAREN SPENCER MARSTON, J.
